Citation Nr: 0012677	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Nashville, 
Tennessee Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran, his sister, and his representative 
appeared at a hearing before a hearing officer at the RO in 
April 1999.


FINDINGS OF FACT

1.   Lumbar disc syndrome, degenerative disc disease, and 
spondylosis of the cervical, thoracic, and lumbar spines have 
been diagnosed.

2.  Daily morning reports from service indicate that the 
veteran was hospitalized from May to July 1958 for an injury 
in the line of duty.

3.  Competent evidence of a diagnosis of nervous disorder is 
not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a nervous disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a back disorder and a nervous disorder.  It is 
necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131(West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The Board notes that the National Personnel Records Center 
(NPRC) verified that the veteran's service medical records 
were among those destroyed in a fire at the NPRC in St. 
Louis, Missouri, in 1973.  Generally, under such 
circumstances there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  However, if the claim 
is not well grounded, the VA has no duty to assist the 
veteran in any further development of the claim.  Grottveit, 
5 Vet. App. at 93.  Notwithstanding this fact, the RO was 
able to obtain morning reports from veteran's unit.

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Back disorder

As noted above, the veteran's service medical records are not 
available.  However, daily morning reports from the veteran's 
unit reflect that the veteran status was changed to sick and 
he was assigned to the Army Hospital on May 8, 1958 and he 
returned to duty from the Army Hospital on July 31, 1958.  
Notations indicate line of duty determination was yes. 

A December 1975 private hospital report reveals that the 
veteran complained of back pain.  On evaluation, clinical 
signs and symptoms were compatible with sciatica on the left 
side.  The veteran gave a history of hurting in back in 1958 
with intermittent episodes of pain.  X-ray findings revealed 
normal lumbar spine.  The diagnosis was left sciatica.  A 
January 1976 private hospital discharge summary indicated 
that the veteran complained of low back pain and was placed 
in traction.  Discharge diagnoses included left sciatica.  
The veteran was again hospitalized in mid January 1976 for 
low back pain with numbness over the lateral aspect of the 
leg.  The veteran underwent a subtotal hemilaminectomy of L4-
5 on the left with excision of herniated nucleus pulposus.  
The diagnosis at discharge was ruptured lumbar intervertebral 
disc.

An April 1997 private radiographic report of the back 
revealed disc disease of L5-S1, mild degenerative spondylosis 
of the lumbar spine and cervical spine, moderately severe 
degenerative spondylosis of the thoracic spine, and mild 
upper thoracic kyphosis.  In a May 1997 letter, the veteran's 
physician, D. N. J., M.D., stated that the veteran's had 
severe back problems for which he had surgery and had a 
service-related back injury.

In a May 1997 statement, W.A.C. stated that he served on 
active duty with the veteran, that the veteran injured his 
spinal cord during a parachute jump and that he visited in 
the hospital several times.  Several additional statements 
from friends and family members of the veteran were submitted 
in May 1997.  In these statements, friends and family stated 
that the veteran was injured in a parachute jump during 
service, that they visited the veteran on several occasions 
during his hospitalization, and that he was in a striker bed 
and in traction.  

In a May 1997 statement and at his April 1999 hearing, the 
veteran reported that he seriously injured his spinal cord in 
a parachute jump while on active duty and spent approximately 
108 days in the hospital where he was place in traction and 
later in a neck and back brace.  The veteran stated that he 
has continued to experience back pain and had to have back 
surgery.  At the April 1999 hearing, the veteran's sister, 
C., testified that she and her mother visited the veteran in 
the Army hospital in 1958 and that he had injured his back. 

The Board has reviewed the probative evidence of the record 
including the veteran's unit's morning reports, the opinion 
of Dr. D. N. J., the veteran's statements and testimony and 
support statements of his friends and family.  Based on this 
evidence, the Board finds that such evidence establishes that 
his claim of entitlement to service connection for a back 
disorder is plausible, and thus, meets the requirements for a 
well grounded claim.  

B.  Nervous disorder

In his statements and testimony, the veteran contends that he 
has a nervous disorder as a result of his active duty 
service.  However, at his April 1999 hearing, the veteran 
testified that he had never been diagnosed with a nervous 
disorder, but that he often felt nervous.

Although the veteran has stated that he has a nervous 
disorder and such is due to service, his statements cannot 
serve to well ground the claim because he is not competent to 
make such an allegation.  The veteran's claim for service 
connection for a nervous disorder is not well grounded.  See 
Caluza, supra.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  There is no 
competent medical evidence of record of a diagnosis of a 
nervous disorder during or subsequent to service.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran's assertions that he has a nervous 
disorder are not competent and do not establish a well 
grounded claim.  Chelte v. Brown, 10 Vet. App. 268 (1997).  
As there is no competent evidence of record of a diagnosis of 
a nervous disorder, the Board concludes that the veteran's 
claim for service connection for a nervous disorder is not 
well grounded and accordingly, the claim for service 
connection for a nervous disorder is denied.  38 U.S.C.A. 
§ 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.



ORDER

The veteran's claim of entitlement to service connection for 
a back disorder is well grounded. To this extent only, the 
appeal is granted.  The veteran's claim of entitlement to 
service connection for a nervous disorder is denied.

REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
instance, VA examination by an orthopedic specialist is 
necessary to determine the relationship between the veteran's 
current back disorder and service.

Accordingly, the case is REMANDED to the RO for the 
following:

The veteran should be scheduled for VA 
examination by an orthopedic specialist.  
The examiner is requested to obtain a 
detailed history from the veteran 
regarding the onset and course of his 
back problems.  Following review of the 
claims file, the examiner should answer 
the following questions:  (1) Is it at 
least as likely as not that a chronic 
back disability was the result of an 
inservice injury; and (2) What is the 
diagnosis of any such chronic back 
disability?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

